VALUED ADVISERS TRUST 2960 N. Meridian St. Suite 300 Indianapolis, Indiana 46208 July 1, 2010 Securities & Exchange Commission Division of Investment Management 450 5th Street, NW Washington, DC20549 Re:Valued Advisers Trust (“Registrant”) (SEC File Nos. 811-22208 and 35-151672) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Registrant hereby certifies that (1) the form of Prospectus and Statement of Additional Information with respect to the LS Opportunity Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 19 to the Registration Statement, and (2) the text of Post-Effective Amendment No. 19 has been filed electronically. If you have any questions or would like further information, please contact me at (317) 917-7029. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
